ON MOTIONS FOR REHEARING.
Motions for rehearing having been filed by both parties, we have carefully reconsidered the entire record. We are satisfied that the principles stated in the opinion herein are correct and that both motions should be overruled. However, respondent indicates a desire to have the litigation terminated without another appraisement and states its willingness to waive any right to consequential damages to accomplish this. Although we cannot uphold the whole amount of damages assessed for the reasons stated in the opinion, we think that the amount shown to have been assessed by the commissioners as damages only for the property taken and improvements thereon, $7853.34, could be held proper under the evidence in this case. It may be, therefore, that respondent is willing to remit the difference between that amount and the total award of $11,438.34. If so, it should have the right to do so, and it would be proper to affirm the award of $7853.34, which would be considerably more than was allowed respondent by the first award. Respondent, having acquired the rights of all the leaseholders, is entitled to all the judgment and there are no other interested parties.
It is, therefore, ordered that if respondent will within ten days enter, as of the date of the judgment, a remittitur of $3585, the judgment will be affirmed. Otherwise, it will be reversed and remanded, with directions, as heretofore ordered.